Dewey, J.
The' original citation contains the true names of the creditors in the execution, and the officer has certified that *250he left a true copy. It is not enough to show an error in the copy left by the officer, to render these proceedings invalid, and charge the sureties on the prison bond. Without expressing any opinion upon the effect of the error in the copy, the court are of opinion, that upon the record in the case, and the return of the officer, the magistrates had jurisdiction, and the defendants are not liable upon the bond.

Exceptions overruled.